DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received August 25, 2021 are entered into the file. Currently, claim 1 is amended; claim 5 is cancelled and claims 10-12 are new; resulting in claims 1-4 and 6-12 pending for examination.

Election/Restrictions
Newly submitted claims 10-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The new claims, directed to a method of making a camouflage pattern, have acquired a separate status in the art in view of their recognized divergent subject matter, require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries), the prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-12 are withdrawn from consideration 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
The claims both recite “The articular of manufacture…”, however, this is a typo and should read “The article of manufacture…”
  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Highlander Pattern” by Kryptek, web page https://kryptek.com/kryptek-camo-patterns, 9 pages, March 4, 2013 retrieved from Internet Archive Wayback Machine << https://web.archive.org/web/20130304045339/http://www.kryptek.com:80/kryptek-camo-patterns/>>, hereafter referred to as “Highlander”.
Regarding claims 1, 2, 3, 6, 7 and 8, Highlander teaches a camouflage pattern used for hunting gear, such as clothing, tent, backpack, etc., comprising a bi-level layering of a background pattern with transitional shading and a geometric foreground pattern to create a three-dimensional effect to ensure concealment at both close and long ranges. The camouflage pattern of Kryptek comprises a combination of a background camouflage print comprised of six colors (between 2 and 15 colors; between 3 and 6 colors) including dark brown, dark green, light brown, light green, tan (khaki) and white, wherein the colors are in the form of blotches, and a mesh like pattern comprised of a plurality of non-intersecting first curves and a plurality of non-

    PNG
    media_image1.png
    406
    371
    media_image1.png
    Greyscale

A close up of the bottom central area of the pattern taught by Kryptek is shown below, wherein the section within the circle is annotated to show the features of the claimed invention. While only one section of Kryptek is being referenced, various portions of the camouflage pattern can read on the claimed invention. 

    PNG
    media_image2.png
    485
    657
    media_image2.png
    Greyscale

The plurality of annotated lines oriented in the horizontal direction correspond to the non-intersecting first curves and the plurality of annotated lines oriented in the vertical direction correspond to the non-intersecting second curves, and as shown, each of the first curves intersects with each of the second curves. 
The limitations reciting “each of the plurality of non-intersecting first curves is defined by a respective plurality of points associated with a respective one of a plurality of first polynomials, wherein a first non-intersecting first curve is defined by a plurality of points associated with a first second-degree polynomial and a second non-intersecting first curve is defined by a plurality of points associated with a first third-degree polynomial; and each of the plurality of non-intersecting second curves is defined by a respective plurality of points associated with a respective one of a plurality of second polynomials, wherein a first non-intersecting second curve is defined by a plurality of points associated with a second second-degree polynomial and a second non-intersecting second curve is defined by a plurality of points associated with a second third-degree polynomial” is interpreted to mean that the curves comprise points 
While these features are not expressly stated by Kryptek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the non-intersecting first curves and the non-intersecting second curves of the mesh-like line pattern taught by Kryptek would contains lines that include points at any given place on the lines that are capable of being associated with a second degree and a third degree polynomial as recited by the present claims. 
Regarding claim 4, 
Regarding claim 9, Kryptek teaches all the limitations of claim 8 above, and further teaches, as shown by the images of the reference, that the mesh-like pattern comprises at least one color selected from the plurality of colors of the background camouflage pattern. 

Response to Arguments
Response-Drawings
The previous objection to the drawings for not including reference sign “1225” mentioned in the specification, is overcome by Applicants amendments to the drawings in the response filed August 25, 2021.

Response-Claim Rejections - 35 USC § 112
The previous rejections of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness are overcome by Applicants amendments to the claims in the response filed August 25, 2021. 

It is noted that the Applicant points to Figure 12 as showing support for the newly added limitations, however, Figure 12 contradicts the features of the claim. The lines represented by L5, L6, L7 and L8 are said to represent the second set of non-intersecting curves, wherein points associated with each of the aforementioned lines are shown. However, L8, which is disclosed by the specification as being a second degree polynomial, and is shown in Figure 12 to intersect the remainder of the lines of the second plurality of lines, L5, L6 and L7, wherein L8 intersects L7 at point H (see specification pg. 25 Ln. 10-pg. 27 Ln. 20). Figure 13 is said to show repeats of tile 1275 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785